DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,733,173 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Response to Applicant’s Amendment filed 01/12/2022.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts Multer et al (Pub. No. US2011/0269424), Sagar et al (Pub. No. US2014/0358853), Akimasa Niwa (Pub. No. US2008/0270831), Shimojima et al (Pub. No. US2004/0225612) and/or Keskitalo et al (Pub. No. US2015/0188799) are generally directed to various aspects of query, monitor, update and synchronize data items based on changes and rules, and dynamic polling notification. However, none ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033. The examiner can normally be reached M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163